DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Amended Claims 10 and 12 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 10: line 23, after “to provide the fortified date fruit” and before “product”, inserted - - sugar - -.
Claim 12: line 1, after “wherein the step of deriving” and before “date fruit” inserted - - the - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claims as amended recite a method for preparing a fortified date fruit sugar product comprising the claimed method steps, particularly claiming deriving a date fruit sugar syrup from dates, preparing mineral phosphate nanostructures including at least one of calcium phosphate nanostructures, zinc phosphate nanostructures and iron phosphate nanostructures, where the preparing includes forming a mineral phosphate mixture constant stirring conditions and keeping the mineral phosphate mixture at 120C in an autoclave, centrifuging to form the claimed nanostructures having the claimed morphology, mixing the date fruit syrup with the mineral phosphate nanostructures, heating this mixture at 105°C and drying the mixture to provide the claimed fortified date fruit sugar product. The first noted prior art is that of Brito Lopes, cited by the Examiner, who teaches of high quality calcium phosphate nanoparticles but teaches the importance of static mixers non-stirring methodology for preparing the nanoparticles .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS

Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        1/14/2021